DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: “the LD chip” lacks antecedent basis and should be changed to “the LAM chips” in order to correspond to the multiple individual LAM chips previously recited in parent claim 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: dependent claim 8 is in an improper format and should be changed to “The laser system according to claim 7, wherein the multilayer structure is devoid of a layer configured as an optical reflector” in order to conform to standard claim format.  Appropriate correction is required.
For purposes of examination, claims 6 and 8 are examined according to the Examiner’s suggestions above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US PG Pub 2015/0030041 A1) in view of AUROUX (FR3006510A1) (machine translation is provided).
Regarding claim 1, Pai discloses a laser system (134, FIG. 1, [0030]) configured to generate first light at an operational wavelength, the laser system comprising: 
an optical cavity (130, FIG. 1, [0030]) having an optical axis (150, FIG. 1, [0030]); 
a light amplifying medium (LAM) chip (120, FIG. 1, [0030]) disposed coaxially with said optical axis inside the optical cavity such that the optical cavity forms an external cavity (EC) with respect to the LAM chip (130 is a loop EC, [0030]); and 
an optical etalon filter (140, FIG. 1, [0030]) disposed intra-EC across the optical axis.
Pai does not disclose multiple individual light amplifying medium (LAM) chips, wherein said multiple LAM chips are separated from one another along the optical axis; wherein each of the multiple LAM chips has a corresponding gain region extending by at least 100 microns across the optical axis; wherein each of the multiple LAM chips is encircled by and in contact with a plate of a heat-transmitting material disposed across the optical axis.
AUROUX discloses multiple individual light amplifying medium (LAM) chips (2, FIG. 2, see underlined portion I, page 3 of machine translation), wherein said multiple LAM chips are separated from one another along the optical axis (FIG. 2); wherein each of the multiple LAM chips has a corresponding gain region extending by at least 100 microns across the optical axis (each of the LAM chips 2 has a thickness of the order of 100 microns, see underlined portion II, page 3 of machine translation); wherein each of the multiple LAM chips is encircled by and in contact with a plate of a heat-transmitting material (6, FIG. 2, where 6 is a heat-dissipating element and has a disc shape as shown in FIG. 1 so that the LAM chips 2 are encircled by and in contact with 6, see underlined portion I, page 3 of machine translation) disposed across the optical axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the LAM chip of Pai with multiple LAM chips having a thickness of at least 100 microns separated from one another along the optical axis, encircled by and in contact with a heat-dissipating element as taught by AUROUX in order to obtain a compact and high-power laser system.
Regarding claim 2, Pai discloses said optical etalon filter includes a tunable Fabry-Perot Etalon (FPE) and further comprising a tuner operably connected to said FPE and configured to change an optical length of said FPE ([0008]).
Regarding claim 3, Pai discloses the optical cavity is configured as a loop optical cavity with a loop optical path, defined among the constituent reflectors forming the optical cavity, that forms a polygon ([0005]).
Regarding claim 4, Pai discloses the optical cavity is configured as a loop optical cavity with a loop optical path, defined among the constituent reflectors forming the optical cavity, that extends in each of three dimensions ([0005]).
Regarding claim 6, Pai discloses a seed laser (730, FIG. 7A, [0053]) configured outside of the EC to generate a beam of light at the operational wavelength such that, when said beam of light is coupled into the EC, said beam of light propagates through the LAM chips along the optical axis.
Regarding claim 7, Pai discloses each of the individual LAM chips is configured as a multilayer structure with layers transverse to the optical axis (the LAM 120 may be a LD chip 600 having a multilayer structure as shown in FIG. 6A).
Regarding claim 8, Pai discloses the multilayer structure is devoid of a layer configured as an optical reflector (the LD chip 600 is devoid of an optical reflector as shown in FIG. 6A).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828